United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                         June 6, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 06-60100
                               Summary Calendar


                        HENRY ALEXIS ROSALES-SANTOS,

                                                                    Petitioner,

                                     versus

               ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                    Respondent.



                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A28 589 967


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

              Henry Alexis Rosales-Santos seeks a petition to review

the Board of Immigration Appeals’ (BIA) decision denying his motion

to reopen as barred by the time and number limits of 8 C.F.R.

§ 1003.2(c)(2).        Rosales-Santos argues that those limits do not

apply    to   his    motion   to   reopen   the   in   absentia     deportation

proceeding based on his lack of notice.

              However, the BIA did not treat Rosales-Santos’s motion to

reopen as seeking to rescind the in absentia deportation order.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Instead, the BIA construed the motion as one to reopen its own

September 23, 1999, decision.    Rosales-Santos makes no argument

that the BIA erred in construing his motion as a motion to reopen

its prior decision and, accordingly, that issue is waived.      See

Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).   As the BIA

noted, Rosales-Santos had previously filed motions to reopen with

both the IJ and the BIA and that the instant motion to reopen was

filed more than six years after the BIA’s September 1999 decision.

Accordingly, the BIA did not err in determining that the instant

motion to reopen was both time- and numerically-barred.         See

8 C.F.R. § 1003.2(c)(2); Singh v. Gonzales, 436 F.3d 484, 488 (5th

Cir. 2006).

          The petition for review is DENIED.




                                2